Case 2:20-cv-00824-RJS-JCB Document 45 Filed 02/18/21 PageID.433 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

CLASSIC AVIATION HOLDINGS LLC and
CLASSIC AIR CARE LLC, dba CLASSIC
AIR MEDICAL and dba CLASSIC                             ORDER DENYING MOTION TO STAY
LIFEGUARD,                                                       DISCOVERY
              Plaintiffs,                                         2:20-cv-00824-RJS-JCB
v.                                                          Chief District Judge Robert J. Shelby
KIM HARROWER and GRETCHEN
                                                             Magistrate Judge Jared C. Bennett
SCHMID,
              Defendants.


              Before the court is Defendants Kim Harrower and Gretchen Schmid’s (collectively,

Defendants) Motion to Stay Discovery.1 For the reasons explained below, Defendants’ Motion

is DENIED.

                                              BACKGROUND

              Plaintiffs Classic Aviation Holdings, LLC, et al. (Classic) filed this lawsuit on November

20, 2020, initially making claims against four named defendants.2 At the time of filing, Classic

also sought a temporary restraining order and a preliminary injunction to prevent Defendants

from operating a competing air ambulance business in Jackson Hole, Wyoming.3 Classic alleged

the competing business was created using Classic’s confidential business information.4 On

November 25, 2020, the parties participated in a status conference,5 in which the court raised


1
    Dkt. 36.
2
 Dkt. 2. The initial Complaint named Kim Harrower, Gretchen Schmid, Mountain Air Medical, LLC, and Gary S.
Roubin as defendants.
3
    Dkt. 9.
4
    See Dkt. 2 ¶¶ 1–7.
5
    Dkt. 26.
Case 2:20-cv-00824-RJS-JCB Document 45 Filed 02/18/21 PageID.434 Page 2 of 6




several jurisdictional concerns. On December 8, 2020, Classic filed an Amended Complaint,

dismissing two of the named defendants and dropping several of its original claims.6 After the

parties engaged in further discussions,7 Classic elected to forgo its Motion for Temporary

Restraining Order.8

           On December 28, 2020, the remaining Defendants, Kim Harrower and Gretchen Schmid,

filed a Motion to Dismiss, arguing lack of personal jurisdiction, improper venue, and failure to

state a claim.9 Before Classic responded to the Motion, Defendants filed on January 11, 2021 a

Motion to Stay Discovery pending the resolution of their Motion to Dismiss.10

           In their Motion to Stay, Defendants ask the court to stay discovery because (1) the

jurisdictional and venue challenges raised by Defendants should be resolved before discovery

proceeds; (2) Defendants cannot participate in discovery without risking their personal

jurisdiction defense; (3) the permissible scope of discovery could be impacted by the possible

dispositive nature of Defendants’ Motion to Dismiss; and (4) a temporary stay will not cause

undue delay or hardship to Classic.11

           In response, Classic contends Defendants have not met their burden establishing the

necessity of a stay. Specifically, Classic argues that (1) a pending dispositive motion provides

no basis for a stay of discovery, (2) a stay is not necessary to avoid confusion or inconsistent




6
 See Dkt. 29. The Amended Complaint removed Mountain Air Medical, LLC and Gary S. Roubin as defendants
and dropped its misappropriation of trade secrets claims.
7
 See Dkt. 38 (Plaintiffs’ Opp. Memo.) at 3 (stating the “parties met and conferred pursuant to Fed. R. Civ. P. 26(f)
on December 22, 2020.”).
8
 Dkt. 33. Classic did not actively pursue its Motion for Temporary Restraint while the parties were engaged in
negotiations. Classic officially withdrew the Motion on January 7, 2021.
9
    Dkt. 31.
10
     Dkt. 36.
11
     See Dkt. 36 at 3.

                                                          2
Case 2:20-cv-00824-RJS-JCB Document 45 Filed 02/18/21 PageID.435 Page 3 of 6




results, and (3) Defendants have failed to identify any prejudice or undue hardship they would

suffer if ordered to comply with the discovery process.12

                                            LEGAL STANDARD

            District courts “have ‘broad discretion’ in deciding whether to issue a stay of

discovery.”13 Because “the right to proceed in court should not be denied except under the most

extreme circumstances,” the movant seeking a stay “must make a strong showing of

necessity[.]”14 That is, “if even a fair possibility exists that the stay would damage another

party,” the movant “must demonstrate a clear case of hardship or inequity.”15 The party seeking

a stay therefore “generally faces a difficult burden.”16

            Classic argues a different standard applies and urges the court to weigh the Motion by

considering “whether a stay would (1) promote judicial economy; (2) avoid confusion and

inconsistent results; and (3) unduly prejudice the parties or create undue hardship.”17 But courts

typically look to those factors only when deciding whether to grant a stay pending the result of

another proceeding.18 Here, no other proceeding is pending. Accordingly, the court applies the

“strong showing of necessity” standard.



12
     Dkt. 38 at 2.
13
 White Knuckle, IP, LLC v. Electronic Arts Inc., No. 1:15-cv-00036-DN-BCW, 2015 WL 5022579, at *1 (D. Utah
Aug. 24, 2015) (citing Cole v. Ruidoso Mun. Schools, 43 F.3d 1373, 1386 (10th Cir. 1994)).
14
  Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983)
(quotation marks and citation omitted); see also White Knuckle, IP, LLC, 2015 WL 5022579, at *1 (same).
15
   Ben Ezra, Weinstein, & Co. v. Am. Online Inc., 206 F.3d 980, 987 (10th Cir. 2000) (internal quotation marks and
citations omitted).
16
  White Knuckle, 2015 WL 5022579, at *1 (quoting SWEPI, LP v. Mora Cnty., N.M., Case No. CIV 14–0035
JB/SCY, 2014 WL 7474084, at *15 (D.N.M. Dec. 19, 2014)).
17
  Dkt. 38 at 3 (quoting Franklin Templeton Bank & Tr. v. Butler, No. 2:15-cv-435-JNP-EJF, 2016 WL 3129141, at
*5 (D. Utah June 2, 2016)).
18
  See Franklin, 2016 WL 3129141, at *5 (denying a motion to stay by a non-arbitrating party pending the outcome
of the arbitration proceeding for the other parties involved in the case); UBS Bank USA v. Hawit, No. 2:09-cv-
00032DAK, 2009 WL 2366046, at *2 (D. Utah July 31, 2009) (same).

                                                         3
Case 2:20-cv-00824-RJS-JCB Document 45 Filed 02/18/21 PageID.436 Page 4 of 6




                                                  ANALYSIS

            Defendants fail to make the requisite strong showing of necessity to justify their Motion.

At bottom, Defendants argue a stay is warranted because a pending potentially dispositive

motion, which alleges preliminary jurisdictional and venue challenges, should be adjudicated

before discovery can begin.19 Because the court’s decision on the motion may impact the scope

of discovery, compelling Defendants to participate in discovery could be unnecessary, leading to

undue burden and expense.20 The court disagrees.

            As an initial matter, the mere filing of a potentially dispositive motion based on

jurisdictional grounds does not provide a basis for the court to grant a stay of discovery.21 At

this stage of the litigation, it is not certain Defendants’ Motion to Dismiss will be successful, and

Defendants cannot rely on the assumption they will later prevail on the merits to attempt to stay

discovery proceedings now.22 Even if the court were to dismiss the case for lack of personal

jurisdiction, Classic could refile it in the District of Wyoming, and the discovery requests would

remain the same.23 “Staying discovery thus may only serve to slow down litigation and delay the

case’s resolution.”24




19
     Dkt. 36 at 3.
20
     See id. at 4; Dkt. 41 (Defs.’ Reply) at 3.
21
   See Fabara v. GoFit, LLC, No. CIV 14-1146 JB/KK, 2015 WL 3544296, at *1 (D.N.M. May 13, 2015) (Fabara
I) (denying motion to stay discovery pending resolution of motion to dismiss for lack of personal jurisdiction).
22
  See White Knuckle, IP, LLC., 2015 WL 5022579, at *3 (noting that even if a case is ultimately dismissed
following a successful motion for judgment on the pleadings, that outcome is not certain and cannot be assumed for
the purposes of a motion to stay discovery).
23
   See Fabara I, 2015 WL 3544296, at *11 (explaining that if the court were to grant the pending motion to dismiss,
the plaintiff would refile the case in Oklahoma and use the same evidence already gathered in the initial discovery
proceedings conducted in New Mexico); SWEPI, 2014 WL 7474084, at *22–23 (denying a motion to stay discovery
where it was not assured a motion for judgment on the pleadings would be successful and explaining discovery may
still be necessary even if the motion were granted).
24
     SWEPI, 2014 WL 7474084, at *22.

                                                         4
Case 2:20-cv-00824-RJS-JCB Document 45 Filed 02/18/21 PageID.437 Page 5 of 6




            For similar reasons, Defendants’ argument that the court’s decision on the Motion to

Dismiss may impact the scope of discovery also fails. Defendants contend “if any of Plaintiffs’

claims are dismissed, discovery on those claims would be unnecessary.”25 This may be true, but

such a position presumes Defendants will succeed on their Motion. This assumption is

unwarranted at the current juncture. Moreover, Defendants have not explained what discovery

requests may be out of scope, impermissible, or burdensome depending on how the Motion to

Dismiss is decided. Without this information, the court is unwilling to issue a blanket order

staying all discovery proceedings when there is a possibility the case will continue.26

            Importantly here, Defendants have not demonstrated “a clear case of hardship or

inequity” if they were to engage in the discovery process.27 Defendants argue if they were to

respond to Classic’s requests, it would jeopardize their personal jurisdiction defense.28 This is

not so. A defendant may implicitly waive their lack-of-personal-jurisdiction defense by actively

participating in the case or by waiting a significant period of time before submitting a Federal

Rule of Civil Procedure 12(b)(2) motion.29 Here, after Classic filed its Amended Complaint on

December 8, 2020,30 Defendants argued this court lacked personal jurisdiction less than three

weeks later in their Motion to Dismiss.31 This action demonstrates Defendants have properly



25
     Dkt. 36 at 4.
26
  While “filtering out overly burdensome discovery requests before issuing dispositive orders” can save the parties
and the court significant time and expense, a party must first demonstrate to the court how the discovery requests are
unnecessarily broad or unduly increase the party’s costs to comply with them. See Chudasama v. Mazda Motor
Corp., 123 F.3d 1353, 1370 (11th Cir. 1997).
27
     Ben Ezra, 206 F.3d at 987.
28
     Dkt. 36 at 4.
29
  See Fabara v. GoFit, LLC, 308 F.R.D. 380, 393 (D.N.M. 2015), as amended (Aug. 20, 2015) (Fabara II)
(collecting cases). A Rule 12(b)(2) motion raises the defense of lack of personal jurisdiction. See Fed. R. Civ. P.
12(b)(2).
30
     Dkt. 29.
31
     See Dkt. 31. The Motion to Dismiss was filed on December 28, 2020.

                                                          5
Case 2:20-cv-00824-RJS-JCB Document 45 Filed 02/18/21 PageID.438 Page 6 of 6




raised a lack-of-personal-jurisdiction defense, and it will not be implicitly waived if Defendants

comply with Classic’s current discovery requests.32 Indeed, Classic has also pledged it will not

assert that Defendants have waived their jurisdictional challenges by participating in discovery.33

           In sum, Defendants have failed to identify any “extreme circumstances” justifying this

court to grant a stay of discovery.34 They have not shown with particularity how their

participation in the discovery process would be burdensome, unnecessary, or prejudicial.35

However, because “[d]elays of discovery hinder the ‘just, speedy, and inexpensive determination

of every action and proceeding,’” a stay would impermissibly prejudice Classic by delaying the

progression and resolution of this litigation.36 Accordingly, the court concludes Defendants have

not met their heavy burden of making a strong showing of necessity.

                                                CONCLUSION

           For the foregoing reasons, Defendants’ Motion is DENIED.37 Defendants are ordered to

respond to Classic’s discovery requests.

           SO ORDERED this 18th day of February 2021.

                                                     BY THE COURT:


                                                     ________________________________________
                                                     ROBERT J. SHELBY
                                                     United States Chief District Judge


32
  See Fabara II, 308 F.R.D. at 400 (explaining Defendant did not waive its personal jurisdiction defense through its
conduct in the case, including by complying with discovery requests).
33
     See Dkt. 38 at 6.
34
     Commodity Futures, 713 F.2d at 1484.
35
  See Fabara I, 2015 WL 3544296, at *11 (“Defendants in civil cases face an uphill battle in putting the brakes on
discovery,” particularly where the number of factual issues is relatively small, the discovery requests are not
burdensome, and the defendant has failed to show how it will suffer prejudice.).
36
  United States ex rel. Brooks v. Stevens-Henager Coll., Inc., No. 2:15-cv-00119-JNP-EJF, 2017 WL 5241002, at
*2 (D. Utah June 23, 2017) (quoting Fed. R. Civ. P. 1).
37
     Dkt. 36.

                                                         6
